Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with application Number 16/476,777 filed on 06/14/2018 is presented for examination. As per the remarks of 07/09/2019, claims 1, 2 and 8 are amended. Claims 1-9 are pending
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0347013) in view of Kwon et al. (US 2019/0260097)(hereinafter, Kwon). 
With respect to claims 1, 4 and 6-9, Kim discloses a  master battery management unit for a battery pack including a plurality of battery modules (see reproduced drawing below: Fig. 3, 161a-161-d) and a plurality of slave battery management units installed in the plurality of battery modules one-to-one (fig. 3, 162a-162d; para. # 0061), the master battery management unit comprising: a sensing unit (Fig. 3, 1620) configured to detect (Fig. 3; para. # 0064), and generate pack information based on the detected electrical parameter(; a first master power supply unit (Fig. 3, 1636; 1622 PU in 162d; para. # 0063) configured to generate a first operating voltage using the pack voltage supplied from the plurality of battery modules (Para. # 0063 and 0064); a communication unit (Fig. 3, 1632) configured to operate using the first operating voltage supplied from the first master power supply unit, and output a first switching signal (1628; Para. # 0065-0066) in response to the first operating voltage (Fig. 3, 1629); a second master power supply unit (1622 in 162c) configured to generate a second operating voltage using the pack voltage supplied from the plurality of battery modules in response to the first switching signal (Para. # 0066, 0067); and a control unit (Fig. 3, 1624 in 162C) configured to operate using the second operating voltage supplied from the second master power supply unit, and test a preset item based on at least one of the pack information and module information from the plurality of slave battery management units (0086, 0092; estimates battery state information, such as SOC and SOH-para. # 0093).  

    PNG
    media_image1.png
    715
    665
    media_image1.png
    Greyscale


Kwon discloses, on the other hand, disclose an antenna (Fig. 2, 120 and Fig. 3, 221/222) and a wireless communication circuit (Para. # 0063, 0065, 0067: master communication unit 230 includes a wireless circuit 231signal received wirelessly from antenna 221; wireless battery management system 30). 
KIM and Kwon are analogous art because they are from the same field of endeavor namely Battery management system and wireless battery management system. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a wireless communication circuit to the battery management system of KIM in view of the teachings of Kwon.
The motivation for doing so would have been obvious in view of the teachings of Kwon that modifying the battery management circuit of Kim to include a wireless circuitry including antenna to receive or transmit the signals wirelessly so that it is possible to wirelessly allocate IDs to a plurality of slave battery management system without cable disconnection risk an spatial utilization be increased (Para. # 0021).
With respect to claim 2, the combined references of Kim and Kwon discloses the master battery management unit for the battery pack including the plurality of battery modules as described above, further Kwon discloses a third master power supply unit configured to generate a third operating voltage using the second operating voltage supplied from the second master power supply unit, wherein the control unit is further configured to operate using the third operating voltage (Para. # 0064: control circuit operates using multiple operating voltage, supplied from various battery modules).  
With respect to claim 3, the combined references of Kim and Kwon discloses the  master battery management unit for the battery pack including the plurality of battery modules as described above, Kim further discloses comprising:  BIRCH, STEWART, KOLASCH & BIRCH, LLPCAM/CAM/kgsApplication No.: NEWDocket No.: 3563-0598PUSIPage 5 of 7an isolation unit configured to relay communication between at least one of the plurality of slave battery management units, the sensing unit and the communication unit and the control unit (Para. # 0032: switching relay is used to switch or isolate for battery units).
With respect to claim 5, the combined references of Kim and Kwon discloses the  master battery management unit for the battery pack including the plurality of battery modules as described above, Kim further discloses an OR circuit including a first input terminal, a second input terminal and an out terminal, wherein the first input terminal of the OR circuit receives an input of the first switching signal from the communication unit, the second input terminal of the OR circuit receives an input of the first switching signal from the control unit, and the output terminal of the OR circuit outputs the first switching signal from the communication unit or the first switching signal from the control unit to the second master power supply unit (Para. # 0022, 0057, 0066-0067). 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YALKEW FANTU/Primary Examiner, Art Unit 2859